      Case 1:16-cr-00643-NRB Document 218 Filed 05/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

           - against -                         MEMORANDUM AND ORDER

DANIEL MONSANTO LOPEZ,                         16 Cr. 643-1 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Defendant    Daniel    Monsanto     Lopez    moves    pro     se   for

compassionate release from FCI Fort Dix, where he has served less

than half of his 135-month sentence for conspiring to distribute

and possess with intent to distribute cocaine. Mr. Monsanto Lopez,

who is 45 years old, argues that his sex, ethnicity, nonfunctioning

gallbladder,   hypertension,    and   family   health   history,   in   the

setting of FCI Fort Dix during the COVID-19 pandemic, warrant his

release.   The Government opposes Mr. Monsanto Lopez’s motion.

     Mr. Monsanto Lopez moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which permits a court to “reduce a term

of imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”        18 U.S.C. § 3582(c)(1)(A).           As the

proponent of his release, Mr. Monsanto Lopez bears the burden of
       Case 1:16-cr-00643-NRB Document 218 Filed 05/20/20 Page 2 of 4



demonstrating     that    his    release      is    justified        under    Section

3582(c)(1)(A).     See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992).

      While Mr. Monsanto Lopez’s motion is long on statistics -- he

emphasizes in support of his motion that COVID-19 has more strongly

impacted   Hispanic      males   such    as   himself     --    it    is     short   on

specifics, and he has failed to demonstrate extraordinary and

compelling reasons for his release. Mr. Monsanto Lopez is 45 years

old, has 68 months remaining on his 135-month sentence, and he

does not purport to suffer from, nor do his Bureau of Prisons

medical records and pre-sentence investigation report dated May 4,

2018 evidence that he suffers from, a medical condition that the

CDC has identified as a risk factor for severe illness from COVID-

19.      See   Groups    at   Higher     Risk      for   Severe      Illness,      CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html               (last     updated       May     14,

2020).

      Even if Mr. Monsanto Lopez could establish extraordinary and

compelling reasons for his release, Section 3582(c)(1)(A) requires

the Court to consider the factors set forth in 18 U.S.C. § 3553(a),

which, for all of the reasons reviewed at sentencing, strongly

counsel against releasing Mr. Monsanto Lopez, who was the organizer




                                        -2-
     Case 1:16-cr-00643-NRB Document 218 Filed 05/20/20 Page 3 of 4



and leader of a sophisticated, years-long narcotics smuggling and

distribution conspiracy that trafficked at least 20 kilograms of

cocaine from Puerto Rico to the Bronx.

     The Court accordingly denies Mr. Monsanto Lopez’s motion for

compassionate release.

          SO ORDERED.

Dated:    New York, New York
          May 20, 2020

                                        ____________________________
                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                  -3-
     Case 1:16-cr-00643-NRB Document 218 Filed 05/20/20 Page 4 of 4



Copy to:


Daniel Monsanto Lopez
Inmate #77708-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640




                                  -4-
